


110 HR 3952 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3952
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. McGovern (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Neal of Massachusetts,
			 Ms. Tsongas,
			 Mr. Capuano,
			 Mr. Lynch,
			 Mr. Markey,
			 Mr. Olver,
			 Mr. Delahunt, and
			 Mr. Tierney) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 901 Pleasant Street in Attleboro, Massachusetts, as the
		  Max Volterra Post Office Building.
	
	
		1.Max Volterra Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 901 Pleasant Street in Attleboro, Massachusetts, shall be
			 known and designated as the Max Volterra Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Max
			 Volterra Post Office Building.
			
